Title: From James Madison to Joseph Cabrera, 17 October 1804
From: Madison, James
To: Cabrera, Joseph


Sir.
Department of State, October 17th. 1804.
I have the honor to acknowledge the receipt of your letter of the 3d. inst. enclosing one of the same date addressed to the President of the United States on the subject of your being imprisoned at Philadelphia on a criminal charge. The result of the Presidents reflections respecting the right you assert of being exempted from the ordinary jurisdiction of the Country, is, that so far as the Diplomatic quality, which is made the support of this privilege, has been conferred by the Envoy of Spain, its attributes must be claimed only thro’ him: but if you have been invested by His Catholic Majesty, directly, with a public character, entitling you to exemption from the cognizance of our Tribunals, all the means in the competency of the Executive will be used to assure to you the privilege, on your forwarding to me the evidence of your appointment, authenticated by his sd. Majesty, or his Minister of Foreign Affairs. It follows therefore from these principles that only in the latter hypothesis, it would be proper to use any interposition with the Marquis de Casa Yrujo, to send you for trial to Spain. I am &c.
James Madison.
